Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
  140685(45)                                                                                                             Justices




  CAROL DRAKE and CLELLEN BURY,
           Plaintiffs-Appellants,
                                                                    SC: 140685
  v                                                                 COA: 287502
                                                                    Berrien CC: 2008-000247-CE
  CITY OF BENTON HARBOR and HARBOR
  SHORES COMMUNITY REDEVELOPMENT
  CORPORATION,
             Defendants-Appellees.
  ________________________________________


          On order of the Chief Justice, the motion by Friends of Michigan Parks for leave
  to file a brief amicus curiae in this case is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 9, 2010                    _________________________________________
                                                                               Clerk